Case 6:18-cv-00807-PGB-GJK Document 26 Filed 10/15/18 Page 1 of 1 PageID 104




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

WILLIAM MARQUEZ,

   Plaintiff,                                 CASE NO.: 6:18-CV-00807-PGB-GJK

-vs-

TARGET CORPORATION,

   Defendant.
                                   /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, William Marquez, and the Defendant, Target

Corporation, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss,

with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees,

costs and expenses.

        Respectfully submitted this _15th __ day of __October, 2018_______________.



/s/ Shaughn C. Hill                           /s/ Brian Melendez
Shaughn C. Hill, Esquire                      Brian Melendez, Esquire
Morgan & Morgan, Tampa, P.A.                  Barnes & Thornburg LLP
One Tampa City Center                         Suite 2800, 225 South Sixth Street
Tampa, FL 33602                               Minneapolis,, MN 55402-4662
Tele: (813) 223-5505                          Tele: (612) 367-8734
Fax: (813) 223-5402                           Fax: (612) 333-6798
shill@forthepeople.com                        brian.melendez@btlaw.com
Florida Bar#: 105998                          Florida Bar#: 0103559
Attorney for Plaintiff                        Attorney for Defendant
